Benedict, J.
I am unable to discover how the fact that the Alice carried two vertical lights in addition to her side lights was a fault conducing to this collision. Her vertical lights were seen, and her side lights ought to have been seen. If due attention had been paid *320by those on the City of Chester, they would have discovered the Alice coming towards the North river on a course inside of theirs, and would have held their course, instead of sheering in to the New York shore, as they did, under the supposition that a single boat was approaching, and outside of them. The explanation of the collision is doubtless this: The Alice and the Eagle both left the pier in the Eafct river, one soon after the other. Both these tugs were bound into the North river, and both, after leaving their pier in the East river, rounded about to gain a course for the North river. The Eagle went down outside of the Alice. The City of Chester was seen by both of the tugs to be approaching them from the North river. The Eagle took a course outside of the City of Chester, and passed her safely on the outside. The Alice took a course inside the City of Chester, and was sunk by the City of Chester, because of a sheer by the City of Chester towards the docks, and upon the Alice, then inside of her. There are many things in the testimony indicating that the City of Chester, although she may have at first seen the vertical lights of the Alice as she says, afterwards confounded those lights with the lights of the Eagle, which was passing outside, and so sheered in, under the supppsition that there was but one tug approaching, and that on a course outside, when the fact was that there were two tugs approaching, one outside and the other inside of her. More careful attention on the part of those on the Chester would have prevented this mistake, and also prevented the collision.
The libelant must have a decree.